Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zahniser (U.S. Patent Application Publication No. 2013/0024130), referred herein as Zahniser, in view of Wagner (U.S. Patent Application Publication No. 2013/0060603), referred herein as Wagner, and further in view of Matange et al. (U.S. Patent Application Publication No. 2015/0228097), referred herein as Matange.
Regarding claim 1, Zahniser teaches a data display coupled to a processor or server to cause the data display to display: a grid including: a first column configured to display data values of a first data parameter, each of the data values is a test result determined by and received from a same specimen analysis instrument coupled to the processor or server (figs 1A, 2, and 3B; para 76, lines 1-8 and last 7; para 89, lines 1-10; para 109, lines 1-13 and last 7), a plurality of rows, each row configured to display only a particular one of the data values of the first data parameter in the first column, and a second column, wherein a plurality of data points displays moving data values of the first data parameter (figs 1A, 2, and 3B; para 86, lines 1-6; paras 88 and 89; para 109, lines 1-13 and last 7; para 114).  Zahniser does not teach that the second column includes a vertically-extending graph, wherein the particular data value in one or more of the plurality of rows is plotted as a data point on the vertically-extending graph.
Wagner teaches a data display that displays a grid including a first column configured to display data values of a first data parameter, the data values received from an instrument, and a plurality of rows, each row configured to display a particular data value of the first data parameter in the first column (fig 17, any of columns 1716, 1718, 1720, etc. and rows 1708, 1710, etc.; para 56, lines 1-8; paras 59 and 60; para 87, the last 7 lines; para 88, lines 1-8), wherein a plurality of data points displays moving data values of the first data parameter (para 75, lines 1-6; para 88, lines 5-10), and wherein the grid includes a second column including a vertically-extending graph, and wherein the particular data value in one or more of the plurality of rows is plotted as a data point on the vertically-extending graph (fig 17, second column 1714 containing the scaled version of a graph and fig 9, showing an example of the graph; para 87; para 88, lines 1-10).  It would have been obvious to one of ordinary skill in the art to utilize such a vertically-extending graph because as taught by Wagner, this helps enhance analysis of the presented data and the ability to quickly compare metrics (see, for example, para 88, the last 8 lines).  Zahniser in view of Wagner does not teach that the data on the rows is horizontally aligned with a corresponding row on the vertically-extending graph.
Matange teaches a data display comprising a grid including a first column configured to display data values of a first data parameter, a plurality of rows, each row configured to display a particular data value of the first data parameter in the first column, and a second column including a vertically-extending graph, wherein the particular data value in one or more of the plurality of rows is horizontally aligned with a corresponding row on the vertically-extending graph (fig 7, any of cols 716, 720, 724, etc., and the rows; vertically-extending graph 708; para 37, lines 1-12; para 103, lines 1-12 and 15-18).  It would have been obvious to one of ordinary skill in the art to align the data with the graph in the manner because as known in the art, and taught by Matange, this facilitates the placement of text and data values next to the graph, thereby helping to increase understanding of the data (see, for example, Matange, para 3).
Regarding claim 2, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein the first data parameter includes quality control values of an instrument (Zahniser, para 76, lines 1-8 and last 7; paras 86 and 88; para 89, lines 1-10; Wagner, para 56, lines 1-8; paras 59 and 60; Matange, para 70; para 71, lines 1-7; para 86).
Regarding claim 3, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein the vertically-extending graph comprises: a first vertical axis; and a second vertical axis spaced from the first vertical axis and extending parallel to the first vertical axis, wherein a space between the first vertical axis and the second vertical axis represents a predetermined range of data values (Wagner, fig 9, interior vertical axes with predetermined range of data between axes; Matange, fig 7, the first central   vertical axis).
Regarding claim 4, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 3, wherein the data display is configured to generate an indication in response to one or more particular data values being outside of the predetermined range of data values (Zahniser, para 76, lines 1-8 and last 7; paras 86 and 88; Wagner, fig 9, values outside of two vertical axes; Matange, fig 7, each horizontal line on the forest plot represents a range within which a data value falls).
Regarding claim 5, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 3, wherein the vertically-extending graph comprises a third vertical axis located between the first vertical axis and the second vertical axis, the third vertical axis representing a fixed data value (Wagner, fig 9, either of the right-most graphs, any of the middle vertical axes; Matange, fig 7, the central axis).
Regarding claim 8, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein one or more rows are configured to be displayed in a first style in response to one or more particular data values displayed in the one or more rows being within a predetermined range of data values, and wherein one or more rows are configured to be displayed in a second style in response to one or more of the particular data values displayed in the one or more rows being outside the predetermined range of data values (Zahniser, para 98, lines 1-10; para 101, lines 1-20; para 102; Wagner, fig 17; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value).
Regarding claim 9, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 8, wherein the first style is a first color and the second style is a second color (Zahniser, para 98, lines 1-10; para 101, lines 1-20; para 102; Wagner, fig 17; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value).

Regarding claim 10, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 8, wherein the first style is a first intensity and the second style is a second intensity (Zahniser, para 98, lines 1-10; para 101, lines 1-20; para 143, lines 1-12; Wagner, fig 17; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value).
Regarding claim 11, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein the vertically-extending graph comprises a vertically-extending line that represents moving average data values of the first data parameter (Wagner, fig 9; para 75, lines 1-10; Zahniser, para 82).
Regarding claim 12, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 11, wherein the data display is configured to generate an indication in response to one or more moving average data values exceeding a predetermined value (Zahniser, paras 82 and 89; Wagner, figs 9 and 17; para 75, lines 1-10; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value).
Regarding claim 13, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 11, wherein the data display is configured to generate an indication in response to one or more moving average data values exceeding a predetermined value for a predetermined period of time (Zahniser, para 76, lines 1-8 and last 7; paras 82 and 89; Wagner, figs 9 and 17; para 75, lines 1-10; para 76, lines 1-9; para 83, the last 8 lines; para 85, the last 8 lines; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value).
Regarding claim 14, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 11, wherein one or more moving average data values are calculated from five particular data values (Zahniser, paras 89 and 92; Wagner, para 75, lines 1-10; para 85; 3-month moving average can occur over a 5-year time period and is adjustable; the more data values included, the more representative the metric).
Regarding claim 16, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 11, wherein one or more moving average data values are calculated from seven or more particular data values (Zahniser, paras 89 and 92; Wagner, para 75, lines 1-10; para 85; 3-month moving average can occur over a 5-year time period and is adjustable; the more data values included, the more representative the metric).
Regarding claim 18, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein the grid further includes a third column configured to display data values of a second data parameter (Zahniser, figs 1A, 2, and 3B; para 89; para 109, lines 1-13 and last 7; para 114; Wagner, fig 17, any of columns 1716, 1718, 1720, etc.; Matange, fig 7, any of cols 716, 720, 724, etc.).
Regarding claim 19, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 18, wherein the second data parameter includes status of samples used to generate particular data values of the first data parameter (Zahniser, para 102; Wagner, para 87, the last 7 lines; para 88, lines 1-8; Matange, para 37, lines 1-12; para 103, lines 1-12 and 15-18).
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 21, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zahniser in view of Wagner, further in view of Matange, and further in view of Convertino et al. (U.S. Patent Application Publication No. 2017/0185668), referred herein as Convertino.
Regarding claim 6, Zahniser in view of Wagner, further in view of Matange teaches the data display of claim 1, wherein the vertically-extending graph comprises a line extending vertically, the line generated at least in part using a plurality of particular data values (Matange, fig 7, the central vertical axis; para 103, lines 1-12 and 15-18).  Zahniser in view of Wagner, further in view of Matange does not teach a best-fit line.
Convertino teaches a data display comprising a grid with rows and columns, including a column including a vertically-extending graph that is horizontally aligned with data values in rows (figs 13 and 20; paras 191 and 192; para 193, lines 1-11; para 246) wherein the vertically-extending graph comprises a best-fit line extending vertically, the best-fit line generated at least in part using a plurality of particular data values (figs 20; paras 247 and 248).  It would have been obvious to one of ordinary skill in the art to utilize a best-fit line because as known in the art, and taught by Convertino, this enables users to more quickly and easily visualize data trends and relationships (see, for example, Convertino, para 31).
Regarding claim 7, Zahniser in view of Wagner, further in view of Matange, and further in view of Convertino teaches the data display of claim 6, wherein the data display is configured to generate an indication in response to one or more portions of the best-fit line exceeding a predetermined value (Zahniser, para 98, lines 1-10; para 101, lines 1-20; para 102; Wagner, fig 17; para 88, lines 1-10; different colors and indications are used for data, depending on the range; Matange, paras 65 and 66; Table 10; text attributes specify color, intensity, etc., depending on the value; Convertino, figs 20; paras 247 and 249-253).

Allowable Subject Matter
Claims 15 and 17 remain objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered, but they are not persuasive.
On page 8 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Zahniser does not disclose displaying “only” a particular one of the data values of a first data parameter in a first column.  The Examiner respectfully disagrees with this argument.  As an initial note, the specification does not describe this broad claim feature beyond what one of ordinary skill in the art may be able to glean from Applicant’s figure 3A.  In Zahniser, one example (among several) of this known feature can be seen in figure 3B and para 114, which describe columns that each contain one particular data value (e.g. 5.6 x 103) of a first data parameter (a WBC parameter) for a particular instrument.  It is separately noted that the other cited references also similarly teach this feature.  Thus, the Examiner respectfully submits that this this claim feature is explicitly taught by Zahniser.
On page 8 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Wagner does not teach a vertically-extending graph because figures 9 and 17 only show horizontally-extending graphs.  The Examiner respectfully disagrees with this argument.  It is first noted that the term “vertically-extending” has a variety of reasonable interpretations.  In Wagner, while it is agreed that the graphs in figure 9 have a horizontally-extending component, they also very clearly have a “vertically-extending” component; indeed, this is a necessary feature of the graphs, which could not plot data without extending vertically.  In figure 17, the table includes a column comprising such vertically-extending graphs, along with columns of particular data values for certain parameters.  It is separately noted that Matange also explicitly discloses an interpretation of a vertically-extending graph, for example, in figure 7. Thus, the Examiner respectfully submits that the prior art clearly teaches a column including a “vertically-extending graph.”  
On page 9 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Wagner does not teach displaying “only” a particular one of the data values.  The Examiner respectfully disagrees with this argument.  As discussed above, Zahniser teaches this feature, thus Wagner is not relied upon to teach it; however, similar to the description of Zahniser above, Wagner is replete with such examples (such as the single data values in the columns of figure 17).

On page 9 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Matange is cited to disclose a second column including a vertically-extending graph, but figure 7 of Matange shows a data value of a different metric, rather than a same metric, as claimed.  The Examiner respectfully disagrees with this argument.  It is first noted for clarity that, contrary to Applicant’s assertion, the previous and above Office Actions rely on Matange to teach data on rows that is horizontally aligned with a corresponding row on the vertically-extending graph.  Applicant’s argument about “same” or “different” metrics is not relevant to the claims or to the teachings of Matange.  For example, Applicant cites various metrics in Matange figure 7, such as age, sex, race, etc.  But moving across a row of the table, the data values are each relevant to that particular metric.  This would be akin to Applicant’s figure 3A, where data on a particular row is relevant to that metric.  Applicant’s inclusion of the word “same” does not achieve any distinction between the prior art and the claim.  For example, just as Applicant states that all the data of Applicant’s figure 3A is for “Instrument 1,” Zahniser shows a column of data for a single Instrument 1 (e.g. column 2240) with rows that display data values corresponding to a particular parameter for that instrument.  Applicant’s specification then describes in para 35 that multiple instruments may be shown, thus further describing the parallel nature of the Applicant’s claimed invention with the prior art.  Thus, the Examiner respectfully submits that no deficiency exists in Matange, and that Matange is not relied upon to teach “same” metrics, even if this was relevant to the claimed subject matter.
On pages 9 and 10 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that the Examiner does not explain how the references would be combined, and continues the “same/different” argument, pointing to Zahniser’s para 114 as an example, which discloses multiple instruments.  The Examiner respectfully disagrees with this argument.  As shown in the above and previous Office Actions, the Examiner does indeed explain how the references would be combined, and provides the motivation for doing so.  Nevertheless, it is again noted that the “same/different” metric argument is not relevant to the currently claimed subject matter, nor does it demonstrate a difference between the claim and the prior art.  As previously discussed, Applicant’s citation of para 114 of Zahniser which describes multiple instruments is exactly in line with Applicant’s disclosure which describes multiple instruments.  However, even if the specification or claim was limited to one instrument, it would not prevent the prior art from teaching the claim limitations because in Zahniser, the data values in a given column (e.g. column 2220, 2230, or 2240) correspond to a particular data parameter for a “same” instrument (e.g. Instrument 3, 2, or 1, respectively) and each row displays data values for a particular data parameter relevant to that instrument.  Thus, the Examiner respectfully submits that the combination of Zahniser, Wagner, and Matange teaches the limitation of claim 1.
On page 10 of the Applicant's Remarks, the Applicant argues that the remaining independent claims are not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613